Citation Nr: 1717808	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for lymphedema, to include as secondary to service-connected scars.

3.  Entitlement to an increased rating for residuals of concussion with concussion headaches.

4.  Entitlement to an increased rating for healed scars of the bilateral legs status post injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1968 to September 1973.  The Veteran received a Meritorious Unit Commendation, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from August 2010, August 2012, and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

In a September 2016 submission, prior to the certification of his appeals to the Board, the Veteran withdrew the claims of entitlement to service connection for a heart disorder, varicose veins of the lower extremities, neuritis of the bilateral upper and lower extremities, a cervical spine disability, a lumbar spine disability, a left knee disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Accordingly those matters are not before the Board.

In an October 2016 rating decision, the RO increased the Veteran's headaches rating to 10 percent disabling, effective from October 5, 2016.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2014 claim, the Veteran asserted that he is unemployable in part due to his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran withdrew the claim for TDIU in a September 2016 correspondence.  Moreover, during the December 2016 hearing, he testified that his retirement was due exclusively to his back surgery, a disability which is not service-connected and for which the Veteran withdrew his claim for service connection.  See Hearing Transcript, pg. 13.  Given these facts, the Board finds that the issue of TDIU is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding private treatment records.  During his December 2016 videoconference hearing, the Veteran reported that he had an upcoming visit with his treating neurologist Dr. S. in January or February 2017 to assess his headaches disability.  See Hearing Transcript, pg. 10 (the hearing transcript indicates that the spelling of the doctor's name was phonetic and thus may differ from the doctor's actual name).  Records from Dr. S. do not appear in the claims file.  The Veteran also reported receiving non-VA psychiatric treatment, but the provider was not identified and no private psychiatric treatment records have been associated with the claims file.  Id. at pp. 14-15.  Additionally, an August 2016 VA medical record indicates a non-VA care consultation result was scanned into the Veteran's electronic medical records; however the record in question has not been associated with the claims file.  As these records are pertinent to the Veteran's appeals, an attempt must be made to obtain them.

As the Board is remanding the Veteran's claims to obtain outstanding private medical records, any outstanding VA medical records should be associated with the claims file as well.

The Veteran asserts he has an acquired psychiatric disorder secondary to chronic pain caused by his service-connected disabilities.  See July 2009 claim.  The Veteran was afforded a VA psychiatric examination in February 2010.  The examiner diagnosed the Veteran with depression and alcohol abuse, and opined that the Veteran's "depression and anxiety" were less likely than not the result of his service-connected medical problems and brain injury.  The examiner explained that the Veteran reported numerous stresses, such as declining health, deaths in the family, and work difficulties, which all fell "within the range of normal human suffering" and did not appear to stem specifically from his military service or service-connected conditions.  However, the examiner's rationale is conclusory and did not address whether the Veteran's service-connected disabilities aggravate any diagnosed psychiatric disorder.  Moreover, the outstanding private psychiatric records may be relevant to the outcome of this appeal and have not been considered by a VA examiner.  Thus remand is necessary for additional clarification.

The Veteran has not been afforded a VA examination for his claimed lymphedema, which he asserts is due to his service-connected scars.  VA must provide a medical examination and or obtain a medical opinion when there is (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he experienced an event, injury, or disease in service, or that the Veteran has a current service-connected disability; (3) an indication that the claimed disability may be associated with service or a service-connected disability; and (4) insufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wallin v. West, 11 Vet. App. 509 (1998).

A February 22, 2015 VA podiatry note shows the Veteran has a current diagnosis of lymphedema with venous stasis scars.  In a March 2012 statement, the Veteran reported being told by a doctor that the infection of his legs was due to a latent form of strep that had regenerated, and that his initial leg problems were "the key."  Although the RO denied the Veteran's claim based in part on an April 1, 2015 addendum from Dr. J. B., that opinion was conclusory and did not address aggravation.  Thus, the Veteran should be afforded a VA examination for his claimed lymphedema.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including the non-VA care consultation result note scanned into VistA on August 2, 2016.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, to include records from his treating neurologist Dr. S. and his unidentified psychiatric care provider.

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the etiology of any acquired psychiatric disorder present since approximately July 2009 even if such condition subsequently resolved during the appeal period.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was performed.

Based on clinical evaluation of the Veteran and review of the claims file, the examiner is asked to provide responses to the following:

a.  Identify any diagnosed acquired psychiatric disorder present since approximately July 2009, even if the condition subsequently resolved.  Note that the February 2010 VA TBI examination report showed diagnoses of depression and generalized anxiety disorder, and the February 2010 VA psychiatric examination indicated a diagnosis of depression and alcohol abuse.  

b.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder had its clinical onset during active service or is related to any in-service injury, event, or disease.

c.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is due to or caused by the Veteran's service-connected disabilities.

d.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the identified acquired psychiatric disorder, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected disabilities.

The examiner's attention is invited to the Veteran's reports that any diagnosed psychiatric disorder is due to pain resulting from his service-connected disabilities, and that he had experienced depression since his in-service injuries.  See July 2009 claim, August 2009 statement, and January 24, 2011 VA psychiatry note.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.

4.  Next, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed lymphedema.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the clinician is asked to opine on the following:

a.  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lymphedema is caused by or related to service, to include the Veteran's treatment in August and September 1972 for necrotic ulcers and multiple infections of the left lower extremity;

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lymphedema is caused by or due to his service-connected scars; 

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lymphedema is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected scars.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of lymphedema, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected scars.

The examiner's attention is invited to the Veteran's March 22, 2012 assertion that he was told by a doctor that the infection of his legs was due to a latent form of infection that had regenerated and that his original leg problems were "the key."  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




